Citation Nr: 0716053	
Decision Date: 05/31/07    Archive Date: 06/11/07

DOCKET NO.  03-09 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for residuals of 
stroke.  

2.  Entitlement to special monthly compensation for loss of 
use of the left hand.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran and friend


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel

INTRODUCTION

The veteran served on active duty from February 1963 to 
November 1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 2002 and July 2005 rating 
decisions of the Hartford, Connecticut, Department of 
Veterans Affairs (VA) Regional Office (RO), which denied 
special monthly compensation for loss of use of the left hand 
and service connection for residuals of stroke, respectively.  

The issue of special monthly compensation for loss of use of 
the left hand is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

It is important to note that the veteran previously appealed 
the issue of entitlement to an effective date earlier than 
January 29, 2001, for the grant of service connection for 
slight left arm weakness and sensory deficits.  Service 
connection was awarded by rating decision of June 2005, and a 
20 percent rating was awarded, effective January 29, 2001.  
It was later determined by the evidence that service 
connection was already in effect for this disability and 
rated 40 percent for the upper extremity and 20 percent for 
the left lower extremity, effective October 1968.  As such, 
the RO found clear and unmistakable error (CUE) in the 
June 2005 rating decision, and determined that the June 2005 
rating decision was void ab initio.  Since CUE was found in 
the June 2005 rating decision and that rating decision no 
longer now exists, the issue of earlier effective date for 
slight left arm weakness that arose from the June 2005 rating 
decision is no longer before the Board.  


FINDINGS OF FACT

1.  Service medical records show no findings, treatment, or 
diagnosis of stroke in service, nor does any medical evidence 
show residuals of stroke within one year of service 
discharge.  

2.  There are no residuals of stroke in service shown by the 
medical evidence of record.  


CONCLUSION OF LAW

Residuals of a stroke are not incurred in, or aggravated by 
service, nor may residuals of a stroke be presumed to have 
been incurred during active service.  38 U.S.C.A. §§ 1110, 
1131, 1112, 1113, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

        I.  Duty to Assist and Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  

The RO sent a letter to the veteran in September 2005, which 
asked him to submit certain information, and informed him of 
the responsibilities of the claimant and VA concerning 
obtaining evidence to substantiate his claim.  In accordance 
with the duty to assist, the letter informed the veteran what 
evidence and information VA would be obtaining, and 
essentially asked the veteran to send to VA any information 
he had to process the claim.  The letter also explained that 
VA would make reasonable efforts to help him get evidence 
such as medical records, but that he was responsible for 
providing sufficient information to VA to identify the 
custodian of any records.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
discussed the statutory requirement in 38 U.S.C.A. § 5103(a) 
that notice be sent to a claimant before the initial 
adjudication of his claim.  This was accomplished in this 
case, and proper VA process was performed as to the claim.  
The Board concludes that to proceed to a decision on the 
merits would not be prejudicial to the appellant in this 
instance.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  The veteran was 
appropriately notified in this regard via March 2006 and 
October 2006 RO letters.  

With respect to VA's duty to assist the veteran, the RO has 
obtained or attempted to obtain all evidence identified by 
the veteran.  He has not identified any additional evidence 
pertinent to the claim not already of record, or attempted to 
be located, or requested by VA.  There are no known 
additional records to obtain.  He was offered a hearing, and 
testified at a RO hearing in March 2006.  

Overall, the Board finds that VA has satisfied its duties to 
inform and assist the appellant, and the Board may proceed 
with this case.  

II.  Service Connection 

The veteran and his representative contend, in essence, that 
service connection for residuals of stroke is warranted based 
upon service incurrence.  

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by military service.  38 U.S.C.A. §§ 1110, 
1131.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Service 
connection for thrombosis of the brain (stroke), may be 
presumed if it is shown to a degree of 10 percent disabling 
within the first post service year.  38 U.S.C.A. § 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

As for the veteran's claim for service connection for 
residuals of stroke, this claim, must fail.  The medical 
evidence in service is devoid of findings, treatment, or 
diagnosis of a stroke.  There is no medical evidence within 
one year of service discharge that shows evidence of stroke 
in service.  In service, the veteran underwent a craniotomy 
for a semicystic pituitary tumor.  Radiation therapy was 
instituted and the veteran was retired from service for 
disability.  Residuals included left-sided weakness of the 
upper and lower extremities, for which the veteran is 
presently service-connected.  During a January 2002 VA 
examination, the examiner indicated that the veteran may have 
some impairment, especially sensory function of his left 
hand, which was consistent with a right parietal lesion that 
was seen on the MRI and that would be consistent with the 
description of the trajectory used during surgery to access 
the tumor where there might have been injury to this part of 
the brain in the process of trying to resect the tumor, or 
perhaps, from an effect on the right carotid artery which was 
less likely, or one of its branches.  In June 2003, Edward 
Spellman, MD, indicated, in pertinent part, that his 
impression of the veteran's condition was mild left 
hemiparesis, status post pituitary tumor surgery with 
approach in the right frontal/parietal area.  He believed it 
was a remote injury from remote surgery for pituitary tumor, 
so no further testing or treatment would be needed.  A 
March 2005 VA neurology note indicated that a 1998 MRI 
reported it likely showed evidence of a prior ischemic event 
involving the right parietal lobe, which may have concurred 
with the veteran's complaints of sensory processing in the 
use of the left arm since surgery.  Finally, a May 2005 MRI 
report gave an impression of right front lobe 
encephalomalacia which was stable.  Enlarged sella was 
consistent with a history of remote pituitary sellar tumor 
removal and no evidence of residual or recurrent tumor.  

In any event, none of the medical findings show anything more 
than the possibility of a stroke or some other type of injury 
to the brain.  However, none of the medical findings indicate 
that the disability occurred in service or within one year of 
service discharge.  Furthermore, the residuals of a stroke 
claimed by the veteran (left upper and lower extremity 
weakness), if indeed one had occurred, are equivalent to the 
same residuals of left upper and lower extremity weakness, 
for which the veteran has already been service-connected.  As 
noted, there is no evidence that links the veteran's claimed 
residuals of a stroke to service, except the veteran's 
statement of such.  It is well established that laypersons 
cannot provide testimony when an expert opinion is required.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

With nothing more than the veteran's statement and medical 
speculation on the part of an examiner nearly 30 years later 
for disability the veteran has already received service 
connection, service connection for residuals of stroke, is 
not warranted in this regard.  


ORDER

Service connection for residuals of stroke is denied.  




REMAND

The veteran's claim for entitlement to special monthly 
compensation for loss of use of the left hand requires 
additional development.  

A review of the evidence of record shows weakness and limited 
use of the veteran's left upper extremity, specifically to 
include the left hand.  However, no VA examination has 
clearly indicated whether there is no effective functioning 
remaining of the hand that would be equally well served by an 
amputation stump with prosthesis.  It is not clear from the 
record what remaining function of the hand remains, to 
include the acts of grasping and manipulation.  Therefore, 
further examination, to include an opinion, is required.  

Additionally, in October 2001, the RO sent a VCAA letter in 
connection with the veteran's loss of use of the left hand 
claim.  Unfortunately, the letter did not indicate what 
needed to be shown to establish a claim for loss of use of 
the left hand.  This should be done prior to final 
adjudication of the claim.  

Under the circumstances of this case, the Board finds that 
additional assistance is required.  Accordingly, the case is 
REMANDED to the RO for the following:

1.  Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that includes 
sending the appellant a letter discussing 
what information and evidence not of 
record is necessary regarding a claim for 
entitlement to special monthly 
compensation for loss of use of the 
veteran's left hand, and what is 
necessary to show for special monthly 
compensation for loss of use of the left 
hand.  

2.  The veteran should undergo VA 
orthopedic/neurology examinations.  The 
claims folder must be reviewed prior to 
examination of the veteran and so noted.  
All indicated studies should be 
performed.  The examiner, after fully 
evaluating the veteran, is requested to 
give an opinion as to the actual 
remaining function of the left hand, and 
whether the acts of grasping and 
manipulation could be accomplished 
equally well by an amputation stump with 
prosthesis.  A complete rationale for the 
opinion made should be provided.  

3.  After the above development has been 
completed, the case should be reviewed by 
the RO.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case which 
includes a summary of the evidence, the 
applicable laws and regulations and the 
reasons for the decision.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).





______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


